DETAILED ACTION
Regarding Claims 3-5, 7-8, 11, 13, 15-16, 19, 21-22 and 25-26. Cancelled.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 02/03/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 9-10, 12, 14, 17-18, 20-21, 23-24 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,709,361 and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/105,198 in view of in view of Goode, EP 2,497,420 and Li, US-PGPUB 2013/0102866 as shown below. As such, it would have been obvious to use Goode and Li in the US Pat and the copending application so as to perform accurate analyte analysis.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
4.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 02/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-10, 12, 14, 17-18, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Goode et al., EP 2,497,420 (hereinafter Goode) (cited by the Applicant) in views of Li et al., US-PGPUB 2013/0102866 (hereinafter Li), Raison et al., US-PGPUB 2016/0270740 (hereinafter Raison) and DeHennis, US-PGPUB 2015/0182115 (hereinafter DeHennis)

          Regarding Claims 1, 9 and 17. Goode discloses using a transreceiver to calculate a first analyte level using a conversion function and first sensor data received from an analyte sensor (Paragraphs [0349]-[0357], analyte level using the conversion function; Fig. 5; Paragraph [0334]; sensor data, data stream)            
using the transreceiver to convey the first analyte level to a display device, using a display device to receive the first analyte level, using the display device to display the first analyte level (Figs. 4’s; Paragraphs [0270], [0325], Paragraph [0319], Figs 4’s, and alternatively, receiver can include a desktop computer, laptop computer, etc; Paragraph [0356], output via user interface),
using the display device to prompt a user to enter a reference measurement, using the display device to receive a reference measurement (Paragraph [0368], the reference data includes set of analyte data entered by the user into the interface; Paragraph [0370], interface used to prompt the user as well as receive the data entered by the user; Paragraph [0335]), using the display device to prompt a user to enter a time at which the reference measurement was taken, using the display device to receive a user-entered time at which the reference measurement was taken (Paragraphs [0338]-[0339]; Figs. 4, proactive prompting; Paragraph [0365] discloses that the clinical acceptability is evaluated by considering the deviation between the reference data and substantially time corresponding sensor data. Here, each sensor data has associated time when each of the sensor data have been measured. It follows then that substantially time corresponding denotes the same or substantially same time when each of the sensor data and the reference data have both been measured, and not at other time such as when the reference data was obtained from the user.

using the display device to convey the reference measurement and the time at which the reference measurement was taken, using the transreceiver to receive the reference measurement and the time at which the reference measurement was taken (Paragraph [0335]; Paragraphs [0270], [0325],; Paragraph [0018]),
using the transreceiver to update the conversion function the reference measurement and the time at which the reference measurement was taken (Fig. 8, re-calculate conversion function; Fig. 10, updating)
using the transceiver to calculate a second analyte level using the updated conversion
function and second sensor data received from the analyte sensor (Paragraph [0334], sensor data, data stream; Paragraph [0367]),
using the transceiver to convey the second analyte level, using the display device to receive the second analyte level conveyed by the transceiver and using the display device to display the second analyte level (Figs. 4’s; Paragraphs [0270], [0325]; Paragraph [0354]-[0357], output via user interface)

Goode further discloses wired or wireless transmission of signals between the connected or linked components (Paragraph [0270], “operatively connected” or “operatively linked” where the components are connected “wired” or wirelessly”), including various components shown in Figure 5, such as between the quartz crystal to an RF receiver (Paragraph [0326], “operatively connected to”), the microprocessor and EEPROM (Paragraph [0328], “operatively connected to”) and battery (Paragraph [0329], “operatively connected to the microprocessor”). Note that Fig. 5 is a generic “computer system” drawing (Paragraph [0325]), depicting the overall connection between the components, and can take on many different configurations (Paragraph [0325]), including that of a pager-sized device (Paragraph [0319]), a desktop computer, laptop computer, a personal assistant etc. As such, although Goode does not explicitly disclose the processor and the user interface connected wirelessly, one of ordinary skill in the art would understand that one can have a computer system where the processor and the user interface are connected wirelessly. Goode further discloses that the receiver can be wirelessly connected to the desktop computer, laptop computer, etc (Paragraph [0325])

Goode does not explicitly disclose wireless connection between the transceiver and the display device as claimed and does not disclose using at least the first ISF_analyte to calculate a first rate of change of the ISF analyte level (ISF_ ROC), and using at least the first ISF_analyte, the first ISF_ROC, and the conversion function to calculate the first blood analyte level as first ISF_ROC/p2+(1+p3/p2)*first ISF_ analyte, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate, using at least the second sensor data to calculate a second ISF_analyte, using at least the second ISF_analyte to calculate a second ISF_ROC, and using at least the second ISF_analyte, second ISF_ROC and the updated conversion function to calculate the second blood analyte level.

DeHennis discloses a continuous analyte monitoring system, which includes a transceiver and a display device connected wirelessly (Figs. 1B, C, 8; transceiver 101 and Handheld smartphone 105, Bluetooth; Paragraph [0049]), where the transceiver receiving one or more measurements from the sensor, calculates one or more analyte concentrations and transmits to the display device to be displayed (Abstract; Paragraph [0011]-[0012])

Raisoni discloses a wireless analyte monitoring system, which includes a transceiver and a display device connected wirelessly (Figs. 1-7; 13-17; Paragraph [0090], analyte monitoring device or display device, comprise at least one of a mobile device, smart phone, PC and a notebook, etc), where upon successful paring of the transceiver and the analyte monitoring device, prompting the user via the GUI to perform calibration entry, including entry of time (Paragraph [0315]; [0327]; [0352])

Li discloses calculating the first blood analyte level comprises: using at least the first ISF_analyte to calculate a first rate of change of the ISF analyte level ISF_ ROC), and using at least the first ISF_analyte, the first ISF_ROC, and the conversion function to calculate the first blood analyte level as first ISF_ROC/p2+(1+p3/p2)*first ISF_ analyte, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate, using at least the second sensor data to calculate a second ISF_analyte, using at least the second ISF_analyte to calculate a second ISF_ROC, and using at least the second ISF_analyte, second ISF_ROC and the updated conversion function to calculate the second blood analyte level. (Paragraphs [0040]-[0071], Eqns. 1 and 2; Paragraph [0080], Eqn.20; Figs. 7, 8; [0056], [0077], updating values; Paragraph [0027], continuous monitoring, thus involved more than one sensor data and more than more ISF analyte levels and blood analyte levels), updating the conversion function comprising updating the p2 and/or the p3 using the reference measurement and the time at which the reference measurement was taken, wherein the updated conversion function calculates the second blood analyte level as second ISF_ROC/p2’+(1+p3’/p2’)*second ISF_ROC, wherein p2’ is an updated analyte diffusion rate, and p3’ is an updated analyte consumption rate (Paragraph [0046], the process of finding the best fit; Paragraph [0089]-[0090], the process of finding the “best fit” values and the corresponding blood analyte levels)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Raisoni, DeHennis, and Li in Goode and 
have the wireless connection between the transceiver and the display device as claimed and calculate the first blood analyte level using at least the first sensor data to calculate a first interstitial fluid (ISF) analyte level (ISF_analyte), and using at least the first ISF_analyte and the conversion function to calculate the first blood analyte level, using at least the second sensor data to calculate a second ISF_analyte, and using at least the second ISF_analyte and the updated conversion function to calculate the second blood analyte level, so as to obtain accurate blood analyte levels during the continuous glucose monitoring.
         
          Regarding Claims 2, 10 and 18. Goode discloses the reference measurement is a self-monitoring blood glucose (SMBG) measurement obtained from a finger-stick blood sample (Paragraph [0335], self-monitored blood analyte test, eg. finger stick test)

          Regarding Claims 6, 14. Goode discloses storing the reference measurement in a calibration point memory (Paragraph [0355])

          Regarding Claim 22. Li disclose the conversion function calculates the first blood analyte level as first ISF_ ROC/p2+(1+p3/p2)*first ISF_ ROC, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate (Eqns 1 and 2; Paragraphs [0079]-[0090])

          Regarding Claims 23-24 and 27-28. Li discloses updating the conversion function comprising updating the p2 and/or the p3 using the reference measurement and the time at which the reference measurement was taken, wherein the updated conversion function calculates the second blood analyte level as second ISF_ROC/p2’+(1+p3’/p2’)*second ISF_ROC, wherein p2’ is an updated analyte diffusion rate, and p3’ is an updated analyte consumption rate (Eqns 1 and 2; Paragraph [0046], the process of finding the best fit; Paragraph [0089]-[0090], the process of finding the “best fit” values and the corresponding blood analyte levels; Paragraph [0089]-[0090], the process of finding the “best fit” values and the corresponding blood analyte levels)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goode et al., EP 2,497,420 in view of Raison, US-PGPUB 2016/0270740 and DeHennis, US-PGPUB 2015/0182115 as applied to Claim 17, and further in view of Hayter et al., US-PGPUB 2009/0198118 (hereinafter Hayter) (cited by the Applicant)

          Regarding Claim 20.  Goode discloses RF transreceiver (Fig. 5, 51)

Goode does not explicitly disclose a transreceiver interface includes an antenna 

Hayter discloses the transceiver interface includes an antenna (Paragraph [0023])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hayter in Goode and have a transreceiver interface include an antenna, so as to receive and amplify the data signals.

Response to Arguments
For the 103 rejection, the Examiner respectfully disagrees. Foremost, Goode in Paragraph [0368], discloses an alternative embodiment, where the reference data includes set of analyte data entered by the user into the interface. Having said that, Goode in Paragraph [0365], discloses that the clinical acceptability is evaluated by considering the deviation between the reference data and substantially time corresponding sensor data. Here, each sensor data has associated time when each of the sensor data have been measured. It follows then that substantially time corresponding denotes the same or substantially same time when each of the sensor data and the reference data have both been measured, and not at other time such as when the reference data was obtained from the user.
In regard to the double patenting rejection, it has been updated to correct previous typographical error.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865